Exhibit 10.1

 

WAIVER AND AGREEMENT

 

This WAIVER AND AGREEMENT (“Agreement”), dated as of January 5, 2010, is by and
among PINNACLE GAS RESOURCES, INC., a Delaware corporation, the Lenders from
time to time party hereto, and THE ROYAL BANK OF SCOTLAND plc, as Administrative
Agent and as Lender.

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement (as amended by that certain Letter Regarding
Waiver and Amendment to Credit Agreement dated March 9, 2007, the Second
Amendment to Credit Agreement dated as of August 4, 2008, the Third Amendment to
Credit Agreement dated as of September 30, 2008, the Fourth Amendment to Credit
Agreement dated as of April 14, 2009, the Fifth Amendment and Waiver to Credit
Agreement dated as of August 26, 2009 (the “Fifth Amendment”), the Sixth
Amendment to Credit Agreement dated as of October 20, 2009, and as further
amended and supplemented from time to time, the “Credit Agreement”); and

 

WHEREAS, the parties hereto desire to further extend certain waivers with
respect to certain provisions of the Credit Agreement and to make certain
agreements as set forth herein;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1.               Definitions.  Capitalized terms used herein but not
defined herein shall have the meanings as given them in the Credit Agreement,
unless the context otherwise requires.

 

Section 2.               Waivers.

 

(a)           The Administrative Agent and the Lenders hereby waive for the
period ending on the earlier of January 12, 2010 and the date of any Default or
Event of Default arising out of any breach of or non-compliance with the Credit
Agreement not expressly waived hereunder or any breach of the agreements in this
Agreement (the “Waiver Date”), the requirement in Section 7.15.2 of the Credit
Agreement that the Borrower not permit the ratio of its Current Assets to its
Current Liabilities to be less than 1.00 to 1.00 for the fiscal quarters ending
June 30, 2009, September 30, 2009 and December 31, 2009.  The waiver in this
Section 2 is effective only for the period ending on the Waiver Date and only
for the fiscal quarters ending June 30, 2009, September 30, 2009 and December
31, 2009, and not any other period or fiscal quarter.

 

(b)           The Administrative Agent and the Lenders hereby waive for the
period ending on the Waiver Date the requirements of Section 7.6.2 of the Credit
Agreement to the extent and only to the extent that (i) the failure to pay
accounts payable within ninety (90) days of the date of the invoice therefor
would cause such accounts not to be Permitted Debt and (ii) that the aggregate
amount of all such accounts payable not so paid within ninety (90) days of the

 

--------------------------------------------------------------------------------


 

date of the invoice therefor does not exceed $6,000,000.  The waiver in this
Section 2(b) is effective only to the extent that such failure to pay accounts
payable causes such accounts payable not to be Permitted Debt and only with
respect to the period ending on the Waiver Date and not any other period and
only to the extent that the aggregate of all such accounts payable not so paid
within ninety (90) days of the date of the invoice therefor does not exceed
$6,000,000.

 

(c)           The Administrative Agent and the Lenders hereby waive for the
period ending on the Waiver Date the requirements of Section 7.6.3 of the Credit
Agreement that the Borrower pay the trade and other accounts payable within 90
days after the invoice date therefore, provided that this waiver is only
effective with respect to trade and other accounts not exceeding $6,000,000 in
the aggregate at any time outstanding.  The waiver in this Section 2(c) is
effective only with respect to (i) the period ending on the Waiver Date and not
any other period and (ii) trade and other accounts not exceeding $6,000,000 in
the aggregate at any time outstanding.

 

(d)           The Administrative Agent and the Lenders hereby waive for the
period ending on the Waiver Date the requirements of Section 7.7 of the Credit
Agreement that the Borrower and its Subsidiaries not allow Liens on any of its
Property to the extent but only to the extent of Liens not securing amounts in
excess in the aggregate of $2,500,000.  The waiver in this Section 2(d) is
effective only with respect to (i) the period ending on the Waiver Date and not
any other period and (ii) only with respect to Liens not securing amounts in
excess in the aggregate of $2,500,000.

 

Section 3.               Modification of Certain Dates.  The Borrower, Agent and
Lenders agree that the references to “January 5, 2010”, in Section 4 of the
Fifth Amendment, as amended by the Waiver and Agreement dated October 26, 2009,
the Waiver and Agreement dated November 16, 2009, the Waiver and Agreement dated
November 23, 2009 and the Waiver and Agreement dated December 1, 2009, shall be
amended and restated to read “January 12, 2010”.  As amended by the preceding
sentence, the provisions of such Section 4 of the Fifth Amendment, as heretofore
amended, shall continue to be effective from and after the date of this
Agreement.

 

Section 4.               Condition to Effectiveness.  This Agreement shall be
deemed effective as of January 5, 2010 (the “Effective Date”) when the
Administrative Agent shall have received counterparts hereof duly executed by
the Borrower, the Administrative Agent, and the Required Lenders.

 

Section 5.               Representations and Warranties.  The Borrower hereby
represents and warrants that after giving effect hereto:

 

(a)           the representations and warranties of the Borrower and each
Subsidiary contained in the Loan Documents are true and correct in all material
respects on and as of the date hereof, other than those representations and
warranties that expressly relate solely to a specific earlier date, which shall
remain correct in all material respects as of such earlier date;

 

(b)           the execution, delivery and performance by the Borrower and each
Subsidiary of this Agreement has been duly authorized by all necessary corporate
action required

 

2

--------------------------------------------------------------------------------


 

on their part and this Agreement, along with the Credit Agreement as amended
hereby and other Loan Documents, constitutes the legal, valid and binding
obligation of each Obligor party thereto enforceable against them in accordance
with its terms, except as its enforceability may be affected by the effect of
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to or affecting the rights or remedies of creditors
generally;

 

(c)           neither the execution, delivery and performance of this Agreement
by the Borrower and each Subsidiary, the performance by them of the Credit
Agreement nor the consummation of the transactions contemplated hereby does or
shall contravene, result in a breach of, or violate (i) any provision of the
Borrower or any Subsidiary’s certificate or articles of incorporation or bylaws
or other similar documents, or agreements, (ii) any law or regulation, or any
order or decree of any court or government instrumentality, or (iii) any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which the Borrower or any of its Subsidiaries is a party or by which the
Borrower or any of its Subsidiaries or any of their property is bound, except in
any such case to the extent such conflict or breach has been waived herein or by
a written waiver document, a copy of which has been delivered to Administrative
Agent on or before the date hereof;

 

(d)           no Material Adverse Effect has occurred and is continuing; and

 

(e)           no Default or Event of Default that the Administrative Agent and
the Lenders have not waived in writing or that has not otherwise been disclosed
to the Administrative Agent has occurred and is continuing.

 

Section 6.               Ratification.

 

(a)           This Agreement is a Loan Document.  The Credit Agreement and all
Obligations thereunder or in connection therewith are hereby ratified, approved,
and confirmed in each and every respect.

 

(b)           The Borrower and each of its Subsidiaries hereby ratifies,
approves and confirms in every respect all the terms, provisions, conditions and
obligations of each of the Security Documents, including without limitation all
Mortgages, Pledge and Security Agreements, and Guaranties, to which it is a
party.

 

Section 7.               Costs and Expenses.  As provided in Section 9.4 of the
Credit Agreement, the Borrower agrees to reimburse Administrative Agent for all
fees, costs, and expenses, including the reasonable fees, costs, and expenses of
counsel or other advisors for advice, assistance, or other representation in
connection with this Agreement.

 

Section 8.               GOVERNING LAW. THIS AGREEMENT HAS BEEN NEGOTIATED, IS
BEING EXECUTED AND DELIVERED, AND WILL BE PERFORMED IN WHOLE OR IN PART, IN THE
STATE OF NEW YORK, AND THE SUBSTANTIVE LAWS OF SUCH STATE AND THE APPLICABLE
FEDERAL LAWS OF THE UNITED STATES OF AMERICA SHALL GOVERN THE VALIDITY,
CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF THE LOAN DOCUMENTS, EXCEPT TO
THE EXTENT THE LAWS OF ANY JURISDICTION

 

3

--------------------------------------------------------------------------------


 

WHERE COLLATERAL IS LOCATED REQUIRE APPLICATION OF SUCH LAWS WITH RESPECT TO
SUCH COLLATERAL.

 

Section 9.               Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 10.             Counterparts.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any party hereto may execute this Agreement by signing one
or more counterparts.  Any signature hereto delivered by a party by facsimile
transmission shall be deemed to be an original signature hereto.

 

Section 11.             No Waiver.  Except as expressly set forth in this
Agreement, the execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any default of the Borrower or any other Obligor or any
right, power or remedy of the Administrative Agent or the other Secured Parties
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents.

 

Section 12.             Successors and Assigns.  This Agreement shall be binding
upon the Borrower and its successors and permitted assigns and shall inure,
together with all rights and remedies of each Lender hereunder, to the benefit
of each Lender and the respective successors, transferees and assigns.

 

Section 13.             Entire Agreement.  THIS AGREEMENT, THE  CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT HEREOF AND SHALL SUPERSEDE ANY PRIOR
AGREEMENT BETWEEN THE PARTIES HERETO, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT HEREOF.  FURTHERMORE, IN THIS REGARD, THIS AGREEMENT  REPRESENTS THE
FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF SUCH
PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date hereof.

 

 

BORROWER:

 

 

 

PINNACLE GAS RESOURCES, INC.

 

 

 

 

 

By:

/s/ Peter G. Schoonmaker

 

Name: 

Peter G. Schoonmaker

 

Title:

Chief Executive Officer and President

 

5

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

THE ROYAL BANK OF SCOTLAND plc,

 

 

 

 

 

By:

/s/Joe Sileo

 

Name: 

Joe Sileo

 

Title:

Senior Vice President

 

6

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

THE ROYAL BANK OF SCOTLAND plc,

 

 

 

By:

/s/Joe Sileo

 

Name: 

Joe Sileo

 

Title:

Senior Vice President

 

7

--------------------------------------------------------------------------------